17 A.3d 70 (2011)
300 Conn. 933
AMERIQUEST MORTGAGE COMPANY
v.
Jerome L. SIEVERS et al.
Supreme Court of Connecticut.
Decided April 6, 2011.
Peter Lachmann, Branford, in support of the petition.
Benjamin C. Jensen and George C. Springer, Jr., Hartford, in opposition.
The petition by the defendants Jerome L. Sievers and Cheryl M. Sievers for certification for appeal from the Appellate Court, 126 Conn.App. 904, ___ A.3d ___ (2011), is denied.
ROGERS, C.J., and EVELEIGH and HARPER, Js., did not participate in the consideration of or decision on this petition.